         Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 1 of 26




                                     STATEMENT OF FACTS

        Leading up to February 26, 2019, a detective with the Metropolitan Police Department (“UC”)

was acting in an undercover capacity as part of the Metropolitan Police Department-Federal Bureau of

Investigation (“MPD-FBI”) Child Exploitation Task Force operating out of a local office in

Washington, D.C. In that capacity, the UC entered a public group on KIK 1 with a title indicative of

its use for the exchange of child pornography and other child exploitation activity. While observing

the users in the group, the UC observed user “              ,” later identified as ROBERT ANDREW

RILEY (herein “RILEY”) post a message asking if anyone was “live” with their children. The UC

initiated a private KIK chat with this user.

        Once engaged in the private KIK chat with the UC, RILEY stated that he started a group

looking for real parents. During the course of the private KIK chat, the UC told RILEY that the UC

has an 8-year-old daughter. RILEY stated that he was 25 years old, that he, too, had an 8-year-old

daughter, and that he had “fucked her butt.” RILEY then sent the UC a photograph of a female child

approximately 8 years old, sitting in the lap of an adult male. Only the bottom half of the male’s face

was visible to the camera. RILEY stated that he was looking for someone “legitimate” to be his

“moderator” 2 of a KIK group for real parents. RILEY added the UC to a group called, “               ”

and made the UC a moderator of the group.

        A. “                     ” KIK Group Activity

        Between February 26 and March 27, 2019, “                      ” had 54 unique members who



1
 KIK is a freeware instant messaging mobile application where one can transmit and receive
messages, photos, videos, sketches, mobile webpages, and other content. Users can communicate
privately with other users or in groups.
2
 A moderator, also called an administrator, in a KIK Group is responsible for inviting new
members to the group, banning members from the group, and establishing the rules of the group.

                                                  1
           Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 2 of 26




entered into the group. Membership ebbed and flowed over that period as users entered and left the

group, but as of March 27, 2019, there were 36 members in the group. In addition to RILEY, these

members included users with the user names “                    ,” later identified as RICHARD CASEY

MCGARRAH (herein “MCHARRAH”); “                                   ,” later identified as ASHLEY ANNE

IVERSON (herein “IVERSON”); “carolinamilv,” later identified as JAMES RICHARD BENNETT

(herein “BENNETT”); “                  ,” later identified as CODY TAYLOR GRIGORIADIS (herein

“GRIGORIADIS”) “                ;” “                 ;” and “                .”

          In his role as moderator of the “Taboo Parents” KIK group, RILEY had authority to add

members to or ban members from the group, as well as set rules for the group. For example, on March

17 and March 22, 2019, respectively, RILEY invited KIK users “                    ” and “         ” to the

group. On March 8, 2019, RILEY stated, “Do not randomly add people instaban,”3 to which

GRIGORIADIS replied “copy that.” RILEY replied, “Ill let it slide.”4 RILEY then banned a member

with the display name “tony .”, demonstrating that he was an administrator who had the power to invite

or remove members. On March 9, 2019, the user with the display name “                 .” was re-invited to

the chat by MCGARRAH, another of the group’s moderators who also had the power to add and

remove members. In response, RILEY wrote, “                      you have one strike, which resulted in a

temporary ban. My only rule is Do not add anyone without permission .we clear? Goes for all non

admins cause it defeats the verification process.”

          Between March 8, 2019 and March 27, 2019, in his role as a moderator, MCGARRAH added

over 30 new participants to the “                ” group and banned two users. MCGARRAH also set



3
 Your affiant understood “instaban” to be a shorthand for “instantly banned,” meaning the user
would be immediately removed from the group.
4
    All typographical errors or text abbreviations in quoted chat language are original.

                                                      2
         Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 3 of 26




rules for the group. For example, on March 9, 2019 the following exchange occurred in the group:

                     : Enjoyed those videos! If had someone to chat with and share pics with see how

       turned on I’d get and see what happens

       MCGARRAH: The group is open you can chat as much as you would like

                     : I willchat any time

       MCGARRAH: What I’m getting at is you can share anything you want in the group

                     : I’m laying on couch hard in my pants. Baby asleep and 2 yo running around

       MCGARRAH: You should r[o]ck the baby in your lap

       Additionally, on the same date, in response to user “           ” looking for more content to

be posted to the group, MCGARRAH stated “Group will get busy cool your jets” and “And to help

you out do not be pushy if we get complaints we will have to boot you.” On March 10, 2019,

MCGARRAH stated, “Yes it was active earlier today just remember nothing is off-limits you can post

anything you want.” On March 17, 2019, MCGARRAH stated, “Group is private so you can share

immediately…No limits.” On March 21, 2019, MCGARRAH queried the group for any users who

were interested in being “Admins.” User “                ” indicated he wanted to be an administrator

and was promoted to that role by MCGARRAH on the same date.

       In the “                    ” KIK group, moderators and users discussed the sexual abuse of

children and encouraged the members to post and share with “no limits.” For example, on March 9,

2019, the following exchange occurred:

       IVERSON: I would love to watch a young boy and a young girl put the same age played with

       by a man

                     : Yeah           ! Have u there holding them down for us to use them

       IVERSON: Dreams ahhhhhh……..



                                                 3
         Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 4 of 26




                 : Lacy, would you use them yourself?

                 : Hopefully

       IVERSON: I’d help for surr

       IVERSON: I just love watching. I used to have A friend that I’d let come touch any kids that I

       had asleep here n I just watched

                  : Hot

                  : Love to come use them infront of u

       IVERSON: Mmmmm please

                  : Just watch? Did you masturbate too?

       IVERSON: Of course I came like 5 times the first time he came n touched 4 kids

On March 11, 2019, the following exchange ensued:

       IVERSON: Anyone with very young kids?

       IVERSON: I had sex in front of my niece she is 3. We lickerd her. N today I’m going to try n

       have her for a few days so we can fully break her in. Like I want my friend to do it all

       Similarly, on March 10, 2019, in response to BENNETT asking if there were any parents with

newborns, KIK user “                        ,” later identified as ALVA REED REES (herein REES)

responded, “My wife and I are due in April with twins.” On March 11, 2019, beginning at 7:45PM

EST, REES sent the group three images of a nude adult pregnant female whose face is visible to the

camera. REES then stated, “We’re looking at about a month till delivery.” and “We’ve got twins that

are due in a month so I’ll have a lot more to post soon.”

       Also, on March 12, 2019, KIK user “                     ” asked the group, “What is everyone’s

favorite ages to start playing?” In response, BENNETT answered “new born.” As the conversation

continued, “                    ” responded, “I want to breed. And start from day 1.” He continued,



                                                  4
           Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 5 of 26




“Naturally. My family will be happy to babysit for other parents.” IVERSON replied, “Yes right after

the first bath while still in the hospital start licking or sucking.”

          During the time the group was moderated by the UC, images and videos depicting child

pornography were posted to the group by multiple users. For example, on March 9, 2019, at 4:57 PM

EST the following conversation occurred in the “                        ” group chat:

          GRIGORIADIS: Anyone in socal? Thinking about hosting5

          GRIGORIADIS: Or is that a bad idea?

                          : Never a bad idea

          GRIGORIADIS: lol okay

                           : Would… would your wife get involved? With the young ones?

          GRIGORIADIS: Probably go for when she outa town for that one

          GRIGORIADIS: Think it be cool if a group took the youngest ones cherry6

          GRIGORIADIS then posted a 14 second video file depicting an adult male penetrating the

vagina of a female toddler with his penis. In response IVERSON stated, “My dream would be to help

a man with a girl about the age of the girl in video,” On March 10, 2019, at 10:15 AM EST,

GRIGORIADIS also posted a 31 second video of an adult male penetrating a female toddler’s vagina

with his penis, and an 18 second video of an adult male pressing his penis against the anus of a toddler

until the adult ejaculates on the child. The child is on her hands and knees and knees and is wearing

handcuffs around her ankles.7 In response, MCGARRAH replied, “Damn brother that’s nice.”


5
 Your affiant is aware that “socal” is an abbreviation for Southern California, where, as set forth
below GRIOGORIADIS resides.
6
    Your affiant is aware that “[taking] the youngest one’s cherry” refers to taking her virginity.
7
 These three videos were observed by the UC within the KIK group; however the forensic
extraction of the undercover cell phone did not properly extract the videos within the chat. Your
affiant was able to locate videos elsewhere in the forensic extraction of the UC cellphone which,
                                                      5
         Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 6 of 26




BENNETT responded, “Never thought to use hand cuffs on the legs. Perfect.” On March 10, 2019,

GRIGORIADIS also advised the group that he is 29 years old and has two step daughters, 11 and 15

years old. In discussing famous individuals having sex with minors, GRIGORIADIS further advised

the group that he previously worked for “an oceanfront resort” and stated “got tipped hush money

when I deliver room service to the door and see something rather compromising.”

       On March 11, 2019, IVERSON sent an image of her face with the text “Meeee” as well as a

video of herself nude to the group. In the video, her face is visible to the camera and a tattoo can be

seen on her right abdomen/hip area. IVERSON then posted clothed images of her son and daughter to

the group, and subsequently wrote “I love cp and bp.”8 She further stated, “Mmmm I’ve got links.”9

REES, stated “will you share the links with us.” The following conversation then begins at 7:53PM

EST:

                  : Please share, ((,

       IVERSON: [link to a maga.nz 10 page]

                  : What app is that

       IVERSON: My fave [second link to a mega.nz page]

       IVERSON: Mega



based on her training and experience, your affiant believes to be the videos sent by
GRIGORIADIS to the group.
8
 Based on her training an experience, your Affiant is aware that “cp” is an abbreviation for
“child pornography.”
9
 Based on her training and experience, your Affiant is aware that “links” is a reference to
hyperlinks that allow a user to share the content of a cloud storage account such as Dropbox or
Mega.nz, which are commonly used among individuals engaged in the trafficking of child
pornography to collect and share images and videos of child pornography.
10
  Mega.nz is file hosting service that allows users to store files and data in the cloud. Users can
then share those files via links to the content stored in the mega.nz account.

                                                  6
 Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 7 of 26




REES: These won’t play

IVERSON: They will

IVERSON: Not all but they will

           : Waiting patiently

           : Impatiently

IVERSON: For what

REES: They won’t play

           : For them to play

IVERSON: None??

           : Nope

REES: They have to be underlined or they won’t load

BENNETT: Works here

IVERSON: Then copy n paste it back hetr

           : Can someone post them on here

BENNETT: Yeah Lacy. I did that . works

REES: [reposts the second Mega.nz link previously provided by IVERSON as an active

hyperlink capable of displaying the content therein]

            : There we go

BENNETT: Rooms quiet while cocks come our and clits get rubbed lol

             : Hehehe

            : Im jacking off lol

             : I best not look until I get home as I’m at work right now

             : Yes they are hot hot vids



                                           7
         Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 8 of 26




                       : AMAZING

       BENNETT: Moms rubbing clits dad’s jacking off. I need a new born to use

                            : Yes!

       At that time, the UC reviewed the contents of the links initially provided by IVERSON, one of

which was reposted by REES, and noted that they contained numerous videos of children as young as

toddlers being sexually abused.

       On March 11, 2019, at approximately 12:07 PM EST, REES sent a 44 second video to the “

” KIK group that depicted an adult female and adult male in bed with a male toddler. The adult male

is lying nude, face up with his penis exposed, and is being masturbated by the female who is lying in

bed next to him with her breasts exposed. The toddler is lying in the bed resting on the female’s arm

and watching cartoons on a cell phone being held in the female’s other hand. The video appears to be

taken with a device being held by the adult male. Several additional users commented on the video,

including a KIK user with the user name “                 ” who stated, “Damn that vid is amazing al.”

Another KIK group member with the user name “                       ” stated, “Very nice. My xwife and

I used to play in front of the kids.” IVERSON responded, “Fucking hot.”

       At 11:56AM EST on March 12, 2019, “                        ” posted a Mega.nz link to the group,

prompting user “               ” to respond “Wow. So hot.” At that time, the UC reviewed the contents

of the link provided by “             ,” and noted that the folder contained in the link was titled, “all”

with other sub-files. The folder contained hundreds of videos depicting children as young as toddlers

performing sexual acts. Later on the same date, “                   ” also sent several videos depicting

adult women performing sexual acts on prepubescent children. 11 Examples of those videos are



11
  These videos were observed by the UC within the KIK group; however the forensic extraction
of the undercover cell phone did not properly extract two of the videos within the chat. Your
affiant was able to locate videos elsewhere in the forensic extraction of the UC cellphone which,
                                                    8
         Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 9 of 26




described as follows:

        1. A video depicting an adult female engaged in mouth to penis contact with a male toddler;

        2. A video depicting an adult female engaged in mouth to penis contact with a prepubescent
        male child who appears approximately 9 years old; and

        3. A video depicting an adult female engaged in mouth to vagina contact with a female toddler.

After sending the videos, “                ” made the following comment: “I fucking love watching

moms play.” In response to the videos, IVERSON commented “Love the last vid” and “Nice vid

mmm.”

        On March 12, 2019, law enforcement accessed the Mega.nz links provided by IVERSON,

REES, and “                   ” for a more comprehensive review of the content. At that time, the first

link shared by IVERSON contained 26 video files and one image file depicting child pornography. At

that time, the video files were not directly accessed, however thumbnail images of the videos were

observed. Several of these thumbnail images constituted child pornography. Specifically, the following

thumbnails were observed:

        1. A thumbnail image representing a 44 second video file whose title begins
           “P0pdoizChd1wja5n,” which depicted a male child engaged in mouth to penis contact with
           another male child approximately 10 years of age;

        2. A thumbnail image representing a 41 second video file whose title begins
           “1_495397103619538,” which depicted an adult male penetrating the anus of a male
           toddler with the adult’s penis, and

        3. A thumbnail image representing a 2 minute 11 second video file whose title begins,
           “VID_20170511-WA00,” which depicted an adult male penetrating the anus of a
           prepubescent male child with the adult’s penis.

        Upon review, the Mega.nz link originally shared by IVERSON and reposted by REES




based on her training and experience, your affiant believes to be the videos sent by “                ”
to the group.

                                                   9
        Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 10 of 26




contained several hundred image and video files, the majority of which appeared to depict child

pornography. Specifically, inside a subfolder labeled “cp” within the folder “mom and child,” your

Affiant observed the following videos:

       1. A one minute and ten second video file entitled “4c76d15fc8_240.mp4,” which depicted
          an adult male penetrating the vagina of a prepubescent female with his penis and appearing
          to ejaculate inside her.

       2. A two minute and thirty one second video entitled “cp mg27.mp4,” which appeared to be
          four separate videos spliced together to create a single file. These four videos depicted: a)
          an adult female engaged in mouth to vagina contact with a female toddler, as well as
          digitally penetrating the child’s vagina, b) an adult male penetrating the vagina of a female
          toddler with his penis, c) an adult male penetrating the vagina of a female toddler with his
          penis, and d) an adult male penetrating the vagina of a female toddler with his penis.

       3. A forty-five second video file entitled “cp anal y vaginal.mp4,” which depicted an adult
          male penetrating the anus and vagina of a female toddler.

       4. A three minute and eleven second video file entitled “cp 5.mp4,” which depicted the
          vaginal penetration of a female infant using a toothbrush and a purple rod. After the purple
          rod was used to penetrate the infant, it was put into the infant’s mouth. A sign visible behind
          the infant reads “Puffy Pudenda For Hoarders Hell.” 12

       Upon review, the link shared by “                   ” contained dozens of image and video files

which depicted child pornography. At that time, the files were not directly accessed, however

thumbnail images of the videos were observed. Several of these thumbnail images constituted child

pornography. Specifically, the following thumbnails were observed:

       1. A thumbnail image representing a two minute and 31 second video file entitled “cp
          mg27.mp4,” which depicted an adult female engaged in mouth to vagina contact with a
          female toddler;

       2. A thumbnail image representing an eight minute 46 second video file whose title begins
          “VID-20160221-WA00,” which depicted an adult male penetrating the vagina of a
          prepubescent female child with his penis, and

       3. A thumbnail image located in a subfolder labeled “girls under 6 sex” representing a one

12
  Based on her training and experience, your Affiant is aware that “Hoarders Hell” is a website
maintained on the dark web which hosts large amounts of child pornography, specifically images
and videos depicting violent sexual abuse of children.

                                                  10
        Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 11 of 26




           minute and 25 second video entitled “cp fuck me.mp4” which depicted an adult male
           penetrating the vagina of a female toddler with his penis. There is an arrow drawn on the
           toddler’s stomach pointing to her vagina.

        On March 20, 2019 at 2:27 AM EST, RILEY posted a 43 second video file depicting child

pornography to the group. The video depicted an adult male penetrating the anus of a female toddler

with his penis, and appearing to ejaculate inside the toddler’s anus. At 8:14 AM EST on the same date,

apparently in response to the video posted by RILEY, user “                       ” stated, “That’s my

favorite video.” She continued, “Anything else just like that toddler getting her ass filled?” “

” then posted a Mega.nz link. At that time, the UC reviewed the contents of the link provided by “

” and noted that it contained numerous videos depicting the sexual abuse of children.

        On March 20, 2019, law enforcement accessed the Mega.nz link provided by “                ” for

a more comprehensive review of the content. Upon review, the link contained hundreds of image and

video files which appeared to depict child pornography. At that time, the files were not directly

accessed, however thumbnail images of the videos were observed. Several of these thumbnail images

constituted child pornography. Specifically, the following thumbnails were observed in a folder labeled

“cp”:

        1. A thumbnail image representing an eight minute and 52 second video whose title begins
           “VID-20161122-WA00,” which depicted an adult male penetrating the anus of a female
           toddler with his penis;

        2. A thumbnail image representing six minute and 14 second video whose title begins “VID-
           20161124-WA00,” which depicted an adult male’s penis in an infant’s mouth;

        3. A thumbnail image representing a 59 second video whose title begins “VID-20161125-
           WA00,” which depicted an adult male penetrating the vagina of a female toddler with his
           penis.

        On March 25, 2019, at 12:53 AM EST, RILEY posted a 20 second video of a prepubescent

female child approximately 10 years old performing oral sex on an adult male. At 1:22 AM EST,

RILEY posted an image file taken from the back side of a female child who is on her knees and elbows

                                                  11
        Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 12 of 26




with her legs spread apart exposing her vagina to the camera. In response, KIK user “          ” stated,

“Wow gorgeous;” MCGARRAH stated “Yummy;” KIK user “                            ” stated “Mmmm yes;”

and user “          ” stated, “I imagine her mommy lubing up a strapon for that presentation..”

       In addition to participating in the “               ” KIK group chat, the UC also engaged in

private one-on-one KIK messaging with some of the group members. These KIK users continued to

engage the UC in conversation about the sexual abuse of children and distributed images and videos

of child pornography directly to the UC in this format. For example, on March 11, 2019, while engaged

in a private message conversation with the UC, BENNETT advised the UC that he has three children,

10 and 14 year old boys, and an 11 year old girl, who are half Asian. BENNETT further advised he is

located in Colorado. BENNETT then provided the UC with a photograph of his three children along

the edge of a pool. On March 25, 2019, BENNETT sent the following files depicting child

pornography to the UC:

       1. A one minute and two second video of a female child who appears to be approximately
          three years old, sitting nude on a bed engaged in mouth to penis contact with an adult male.
          The male ejaculates in the child’s mouth, and, after spitting out the ejaculate onto the man’s
          penis, the child continues to engage in hand to penis contact and then waves at the camera;

       2. An image file of a female child who appears to be approximately five years old, wearing
          no pants or underwear and with her vagina exposed, straddling the thighs of an adult male
          and holding his penis in her hands;

       3. An image file depicting an adult male holding his penis in the mouth of a male child who
          appears to be approximately six years old; and

       4. An image file depicting a female child who appears to be approximately six years old on
          her hands and knees wearing only a bikini top. The child has what appears to be a vibrator
          penetrating her anus.

       Similarly, beginning on March 12, 2019, the UC engaged in a private chat conversation with

KIK user “                    .” During this conversation, the following exchange occurred:

                          : What are you into


                                                  12
       Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 13 of 26




       UC: Yng

       UC: U

                            : Same. Im into dads with no limits

       UC: Are u really female ? Can u hold 3 fingers near your body so I know your not a dude

       UC: That’s me

                        : I can yes

                        : Are you actually active?

       UC: Ok

       UC: Yes with my niece when she is awake because she is to little to talk . Play with daughter

       when she is asleep

                     : Oh ok

                     : Can you show it on KIK?

       UC: Can u show u live so I know

                        : Yes. Face or no?

       UC: U don’t have to just hold up 4 fingers near your face or chest

                     : OK

                     : [sends an image file of a female holding 4 fingers below her chin]

                       : Can you prove your niece is there?

       UC: [sends an image of four fingers next to the hip of UC’s purported niece13]

                       : Cool

                        : How long you been doin stuff? And how far you get?



13
  All images herein sent by the UC depicting his “purported child” to members of the KIK
group, either in the group or individually, did not depict a real child.

                                                  13
Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 14 of 26




UC: Licking cumming on them

UC: U have any kids

              : Thats hot

               : No.

               : You able to show me anything?

                : Impossible to fing anyone legit

UC: What u have ?

               : I have links

                : And my pussy lol

UC: Oh nice

UC: Of yng

                   : Yes

UC: Mmmm love that the ones I have are not working

                 : Mine work

UC: Have a few sneaky shots of daughter though

UC: Mmmm

                   : Can you do some of your nieces pussy?

UC: My daughter is here now but yes she will be easy to do . I usually do stuff live with her

UC: U have toddler links?

                    : Ok cool

                    : Whichever you can do

UC: Ok

                   : Ill see I have a lot



                                            14
        Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 15 of 26




       UC: Ok maybe we can work something out

       UC: I can sneak a few

                        : Ok

                        : Guys send me all kinds of links

       UC: oh nice !!

       UC: Love to see

                        : [sends Mega.nz link]

                         : I have some links with over 700

       UC: Oh wow

       UC: Nice

       UC: What ages does this one have ?

                         : Not sure

                         : Your turn 

       UC: [sends two pictures of his purported daughter]

                        : Can you do live?

       UC: Yeah let me try hang on can u do some live as well ?

       UC: [sends one picture of his purported daughter]

                         : Nice

                         : Can you actually show her tight pussy

                           : Your niece is f8ne

                           : I like really little too

       On March 15, 2019, the private KIK messaging chat between           and the
UC continued as follows:
                        : Any of her pussy?

                                                        15
         Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 16 of 26




        UC: Sends picture of purported daughter]

                          : Cute

                          : Would love to see you soak her in cum

        On March 21, 2019, after sending a picture of an adult female’s face with four fingers held up
indicating to the UC that she is “real.” “                    ” continued private messaging the UC on
KIK as follows:
                       : What are you able to do to her right now?

        UC: Have to be careful others here :)

        UC: What u want to see

        UC: Are u sure your not a cop , just nervous , can u show something to make me feel safe

                          : Not a cop

                      : Here a dad showed me this

                      : [sends an image of a close up of an adult pulling aside a pair of panties to expose

        the vagina of a prepubescent female child]

        UC: Mmmm he show u that live

                      : Yes

        UC: Nice

                      : Can you spread your girls pussy for me?

        …

                       : Can you fuck her Tuesday?

        On March 16, 2019, in response to an image file posted to the group, depicting a nude female

child, who appears to be approximately 14 years old, the focus of which is the child’s genitals and

breasts, user “               ” stated “Wow!.” He then stated, “I will just throw it out there I have 12

and 13 year old daughters.” On March 19, 2019, “                   ” sent an image file of his children to


                                                   16
        Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 17 of 26




the group; the two referenced daughters and a younger son were depicted. Then, on March 18, 2019,

in direct message with the UC, “              ” sent the UC an image of a minor female child changing

clothes in a bedroom, which appears to have been taken surreptitiously from a hidden camera. The

following conversation then occurs between “                 ” and the UC:

       UC: Mmmm

       UC: Nice ! Spy cam :)

       UC: [sends an image of his purported daughter]

                        : [sends an image of a minor female topless from the back in the bathroom

       which also appears to have been taken surreptitiously]

       UC: So sexy

                        : Have any of your naked?

       UC: Have some with her tits

       UC: What about u

                      : I have some as well

       UC: nice

                       : Ok I’m home so I can be more active lol

       UC: Lol ok great

       UC: I’m 33 btw Virginia area

                        : 32 ga

                        : [sends a similar hidden camera picture of a minor female child in the

       bedroom nude from the waist down]

       UC: [sends an image of his purported daughter]

       UC: Nice which one is that



                                                  17
Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 18 of 26




               : 13

                :12 was the bathroom

                : [sends a similar hidden camera picture of a minor female child in the bedroom

nude from the waist down]

UC: Nice

UC: What kind of can u have I need to get one

UC: I have to sneak in the middle of the night

UC: [sends an image of his purported daughter]

                      : Just some shitty $40 one from Amazon.

UC: Lol nice

UC: Looks like it works good

                : It does but the battery is crap lol

                : [sends a similar hidden camera picture of a minor female child in the bedroom

who appears to be changing her clothes]

UC: Is that the oldest ? they share a room

                : Yeah they do

                : And it is

UC: Nice

UC: U ever try to capture their pussy or is that hard

                  : Sort of. The camera doesn’t give the greatest definition unfortunately

…

UC: whats the closest to her pussy u have

                 : I have touched it while she was sleeping



                                             18
           Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 19 of 26




                           : how about you?

           UC: Yes I’ve done the same

           UC: Any sleeping pics

                            : No but I can take some tonight

           UC: don’t risk it lol

           UC: I thought maybe u had some saved

           UC: What’s the best you have saved

                             : I wish I did. I panic once a month or so and delete everything then get mad

           I deleted everything and start over lol

           UC: Hahah I do the same

           sarahharas7c: But I have some good vids saved of them changing

           On March 21, 2019, REES, a registered sex offender for a previous child pornography

conviction, was arrested by the FBI pursuant to an arrest warrant authorized the same date by Hon.

Robin M. Meriweather, United States Magistrate Judge for the District of Columbia, for violation

of 18 USC 2252(a)(2), Distribution of Child Pornography. Subsequent to his arrest, REES was

interviewed by FBI Agents and admitted to using the KIK account “                         ” to participate

in the “                           ” KIK group; receiving child pornography via KIK; reposting a link

containing child pornography to the group; and to sending the video referenced above which

depicted himself, his wife, and his son.

           B.      Identification of “                ” KIK Group Participants

           The FBI served Administrative Subpoenas on KIK requesting subscriber information and

IP activity for users “                   ,” “                 ,” “              ,” “                 ,” “

,” and “                            .”



                                                     19
        Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 20 of 26




               1. James Richard BENNETT

       In response to the administrative subpoena for subscriber and IP log information associated

with KIK user “                  ,” KIK provided records that indicated that the account has a display

name of “         ” and an associated email address of “carolinamilv@gmail.com.” IP log information

spanning February 16, 2019 to March 18, 2019 was also provided, and identified multiple natting IP

addresses and a single Comcast Communications IP address of 24.9.34.85 as having been used to

access this account. In response to an administrative subpoena, Comcast provided records indicating

that at the date and times IP address 24.9.34.85 was used to access the “carolinamilv” KIK account, it

was subscribed to by Katherine Bennett, with a service address at                          , Colorado

Springs, CO, 80918. Open source queries of carolinamilv@gmail.com located an associated Google

account in the name “J. Bennett.” Queries of open source and law enforcement sensitive databases

located JAMES RICHARD BENNETT, date of birth XX/XX/XXXX, residing at                                 ,

Colorado Springs, CO, 80918. A query of Department of Motor Vehicle databases has determined

that BENNETT maintains a North Carolina driver’s license although he resides in Colorado.

       A Facebook page was identified as belonging to BENNETT’s wife, Katherine Bennett, and

includes at least one publically available photo of BENNETT. Photos on this page also indicate

Katherine Bennett is of Asian descent. A publicly available photograph on that profile dated December

18, 2018, showed what appears to be three minor children walking up a set of stairs. These photographs

depict a family matching the description of that given by BENNETT in the KIK group, in which

BENNETT also stated he resides in Colorado.

               2. Cody Taylor GRIGORIADIS

       In response to the administrative subpoena for subscriber and IP log information associated

with KIK user “                                       ,” KIK provided an associated email address of



                                                 20
        Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 21 of 26




“gtony2369@gmail.com.” Also included in the response from KIK were IP logs spanning March 4,

2019 to March 13, 2019. Examination of these logs yielded a combination of Sprint wireless IP

addresses, a single AT&T U-Verse IP address, 162.194.52.29, and a single Granite

Telecommunications IP address, 172.85.183.35. An administrative subpoena was served on Google

requesting subscriber identification information and IP access logs associated with the email address

provided by KIK, gtony2369@gmail.com. Responsive records indicate the only IP address utilized to

access the account was 162.194.52.29.

       An administrative subpoena was served on AT&T U-Verse requesting subscriber

identification and physical service address information associated with the aforementioned IP.

Responsive records provided by AT&T indicate that at the relevant dates and times, IP address

162.194.52.29 was subscribed to by Robert Johnson at 936 Ridley Circle, Simi Valley, CA, 93065.

       An administrative subpoena was served on Granite Telecommunications requesting subscriber

identification and physical service address information associated with the previously mentioned IP.

Responsive records provided by Granite Telecommunications indicate that at the relevant dates and

times, IP address 172.85.183.35 was subscribed to by STACKED: Food Well Built at The Oaks Mall,

located at 446 W Hillcrest Drive, Thousand Oaks, CA, 91360.

       Open source queries located an Instagram profile with username “chronicchef_official” in the

name “Cody Grigoriadis” and a Facebook profile in the name “Cody Grigoriadis.” Photographs and

comments on both social media profiles indicate GRIGORIADIS works as a chef in the restaurant

industry. Further queries of open source and law enforcement sensitive databases located CODY

TAYLOR GRIGORIADIS, date of birth XX/XX/XXXX, who has been associated with                          ,

Simi Valley, CA 93065 since October 2018 through the present time.




                                                 21
        Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 22 of 26




        An administrative subpoena was served on Instagram requesting subscriber identification and

IP access logs associated with the “chronicchef_official” account. Responsive records provided by

Instagram contained a display name of “Cody Grigoriadis,” an email address of

grigoriadis666777@gmail.com, and a Sprint telephone number, XXX-XXX-XXXX. There was no

documented IP activity during 2019.

        An administrative subpoena was served on Facebook requesting subscriber identification and

IP access logs associated with the aforementioned account. Responsive records provided by Instagram

contained a display name of “Cody Grigoriadis,” an email address of grigoriadis666777@gmail.com,

and a Sprint telephone number, XXX-XXX-XXXX. There was no documented IP activity during

2019.

                3. Robert Andrew RILEY

        In response to the administrative subpoena for subscriber and IP log information associated

with KIK user “ ,” KIK provided records identifying an associated email address of

“wthedestoyer@gmail.com.” Included in the response from KIK were also IP logs spanning February

23, 2019 to March 13, 2019. Examination of these logs yielded all Verizon Wireless natting IP

addresses. An administrative subpoena was served on Verizon requesting telephone number,

subscriber identification information, and billing address associated with the IP addresses at dates and

times they were used to access the “                      ” KIK account. Verizon provided responsive

records indicating that at the date and times the IP addresses were used to access the account, they were

assigned to telephone number XXX-XXX-XXXX, which had been resold to Tracfone with no

subscriber information.

        An administrative subpoena was served on Google requesting subscriber information and IP

access logs associated with “wthedestroyer@gmail.com.” Responsive records from Google identified



                                                   22
          Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 23 of 26




the subscriber as “robert riley,” with a recovery email address of “rileyrobert16@gmail.com,” and

telephone number XXX-XXX-XXXX. The only provided IP address was captured on February 9,

2019, and was another Verizon Wireless natting IP address.

           Open source queries by the FBI located additional social media profiles associated with the

email provided by KIK and phone number provided by Verizon Wireless. Specifically, email address

“wthedestroyer@gmail.com” was associated with multiple accounts in the name “Robert Riley.”

Telephone number XXX-XXX-XXXX was associated with accounts on Twitter (username:

“demon12345”) subscribed to in the name “Robert Riley,” WhatsApp and Google in the name “Robert

Riley,”     a   Skype    account     (username:   “robertandrew1993”),     and    Tango    (username:

“robertandrew134”). A Facebook page was also located bearing unique ID “robertandrew134” and

display name “Robert Andrew Riley.” That Facebook user identifies his current location as Randolph,

Alabama and includes multiple publically available profile photographs. The individual depicted in

these photographs is consistent with the partial male face visible in the photograph provided to the UC

by KIK user “                  .”

          Queries of open source and law enforcement sensitive databases located ROBERT ANDREW

RILEY, date of birth XX/XX/XXXX, of                             , Randolph, AL 36792. A query of the

Alabama Department of Motor Vehicles database located the driver’s license photo for RILEY which

appears consistent with both the photograph provided to the UC and the photographs on the

aforementioned Facebook page.

                 4. Richard Casey MCGARRATH

          In response to the administrative subpoena for subscriber and IP log information associated

with KIK user “                     ,” KIK provided records indicating the display name on the account

was “Kyle James,” the associated email account was jameskyle603@yahoo.com, and that account was



                                                   23
         Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 24 of 26




installed on an iPhone device. Included in the response from KIK were also IP logs spanning February

16, 2019 to March 18, 2019. Examination of these logs yielded combination of T-Mobile natting IP

addresses and a Frontier Communications IP address, 47.200.47.180. An administrative subpoena was

served     on      Yahoo!,    Inc.   requesting        subscriber    information      associated   with

“jameskyle603@yahoo.com.” Responsive records from Yahoo! identified the subscriber as “              ,”

with verified telephone number of XXX-XXX-XXXX. An administrative subpoena was served

Frontier Communications requesting subscriber identification and physical service address

information associated with IP address 47.200.47.180. Responsive records provided by Frontier

Communications indicate that at the relevant dates and times, IP address 47.200.47.180 was subscribed

to by “Richard McGarrah” with a service address at                  , Sarasota, FL.

         Queries of open source databases have shown MCGARRAH to be associated with telephone

number XXX-XXX-XXXX. Additionally, law enforcement tools have determined that service for

telephone number XXX-XXX-XXXX is provided by T-Mobile and is currently associated with an

iPhone. A query of the Florida Department of Motor Vehicles database has located a driver’s license

for RICHARD CASEY MCGARRAH, date of birth XX/XX/XXXX, with a residence address at

, Sarasota, FL.

                  5. Ashley Anne IVERSON

         In response to the administrative subpoena for subscriber and IP log information associated

with KIK user “                ,” KIK provided records indicating the account was currently installed

on a TCL Android A502DL cell phone. Included in the response from KIK were also IP logs spanning

March 6, 2019 to March 12, 2019. Examination of these logs yielded a combination of Verizon

Wireless natting IPs and a South Central Communications IP address, 198.71.123.68.




                                                  24
        Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 25 of 26




        An administrative subpoena was served on South Central Communications requesting

subscriber identification and physical service address information associated with IP address

198.71.123.68. Responsive records provided by South Central Communications indicate that at the

dates and times it was used to access the “                 ” KIK account, IP address 198.71.123.68

was subscribed to by Cindy Carter, with a services address of                  , Page, Arizona 86040,

and a billing address of                Page, Arizona 86040. An administrative subpoena was served

on Verizon requesting telephone number, subscriber identification information, and billing address

associated with the IP addresses at dates and times they were used to access the “            ” KIK

account. Verizon provided responsive records indicating that at the date and times the IP addresses

were used to access the account, they were assigned to telephone number XXX-XXX-XXXX, which

is currently associated with a cellular device bearing IMEI 015423000061520, but had been resold to

Tracfone. An administrative subpoena was served on Tracfone requesting subscriber identification

information associated with telephone number XXX-XXX-XXXX. Responsive records provided by

Tracfone provided no subscriber information except that the associated zip code was 86040, and the

IMEI of the device with which it was associated was that which had been previously provided by

Verizon. A query of the provided IMEI indicates it belongs to a TCL Android A502DL.

        Open source queries for Cindy Carter provide an a/k/a of Cindy Iverson. Additional queries of

open source and law enforcement databases located an associated person, ASHLEY ANNE

IVERSON, who is also associated with both the service address and the billing address of the South

Central Communications account being used to access the “                     ” KIK account. A query

of the Arizona Department of Motor Vehicles database located ASHLEY ANNE IVERSON, date of

birth XX/XX/XXXX, with a provided residence address of                         , Page, Arizona 86040.

Open source queries for Cindy Carter provide an a/k/a of Cindy Iverson, and associations with all



                                                  25
        Case 1:21-cr-00404-JDB Document 1-1 Filed 04/09/19 Page 26 of 26




aforementioned addresses. IVERSON’s driver’s license photograph appears to depict the same

individual as that in the profile photograph of the “         ” KIK account and the nude video sent

by IVERSON to the group. Additionally, IVERSON’s criminal history indicates she has a tattoo on

her abdomen.



                                                Respectfully submitted,


                                                ____________________________________
                                                Alix Skelton
                                                Special Agent
                                                Federal Bureau of Investigation


Subscribed and sworn to before me this _9th_ day of April 2019.




__________________________________
The Honorable Deborah A. Robinson
United States Magistrate Judge




                                                   26
